DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
  Claims 8-27 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record fails to neither discloses nor sufficiently suggest the combination of elements as claimed and arranged an independent claims 8 and 17 as follows:
As to claim 8, including “…a conversation video storage medium that stores a plurality of conversation videos that are each associated with one of a plurality of thematic content events… a member interface that communicatively couples the video community system to a plurality of user devices,…and wherein the member interface receives a user request from the requesting community member for a conversation video that is associated with a particular thematic content event, wherein in response to receiving the user request that is generated by the requesting community member's device, the video community system accesses the conversation video that has been generated by the conversation content generator from the conversation video storage medium that is associated with the particular thematic content event identified in the user request, wherein the video community system communicates the accessed conversation video and at least a portion of the particular thematic content event to the requesting community member’s device for concurrent display”, these limitations in conjunction with other 
As to claim 17, including “…generating a user request at a user device being used by a requesting community member; communicating the user request to a video community system that stores a plurality of conversation videos and a plurality of proof videos, wherein each one of the conversation videos are each associated with at least a thematic content event…, wherein the user request includes information that identifies a thematic content event when the user request is to access a conversation video, and wherein the user request includes information that identifies the community member who generated the proof video when the user request is to access the proof video; receiving the conversation video from the video community system when the communicated user request is to receive the conversation video; audibly presenting an audio portion of the serially presenting dialogue videos to the requesting community member in response to receiving the conversation video; and presenting a view pane on a first area of a display concurrently with the audible presentation of the audio portion of the same dialogue video, wherein the view pane presents an image that is associated with the community member who generated the presenting dialogue video, presenting on a second area of the display a video of a scene of the thematic content event that is the subject of the presenting conversation video; wherein the series of the dialogue videos, when serially presented to the user, emulate the conversation among the community members pertaining to the thematic content event that is of interest to the requesting community member ”, these limitations in conjunction with other limitations in the claimed invention are not anticipated by, nor made obvious over the prior art. 
claims 8 and 17. And dependent claims 9-16 and 18-27 allowable by the virtue of their dependency for the allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140255002-A1 to Baldwin et al.
US 20140188997-A1 to Schneiderman et al.
US 20140036022-A1 to Croen et al.
US 20140089801-A1 to Agrawal et al.
US 20110106536 A1 to Klappert.
US 20120311618 A1 to Blaxland.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424